UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6320


JOHN REYNOLDS,

                       Plaintiff - Appellant,

          v.

STOUFFER; MICHAEL STOUFFER; BOBBY P. SHEARIN; DALE SMITH,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-00824-DKC)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Reynolds, Appellant Pro Se.    Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John   Reynolds      appeals       the    district    court’s      order

granting Defendants’ motion for summary judgment and dismissing

his 42 U.S.C. § 1983 (2006) civil rights action for failure to

exhaust administrative remedies.              We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                  Reynolds v. Stouffer,

No. 8:13-cv-00824-DKC (D. Md. Feb. 11, 2014).                  We dispense with

oral   argument   because      the    facts    and    legal     contentions    are

adequately    presented   in    the    materials      before    this   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2